An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission.Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified.This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state.We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Offering Circular was filed may be obtained. Preliminary Offering Circular October 26 , 2015 Subject to Completion ALLEGIANCY, INC. 10710 Midlothian Turnpike, Suite 202 Richmond, VA 23235 (866) 842-7545 2,150,000 Shares of Common Stock ALLEGIANCY, INC., a Delaware corporation , referred to herein as our Company, is offering $30,000,000 of our common stock . We are offering 2,150,000 shares of our common stock at an anticipated offering price of between $13.00 and $15.00 per share of our common stock , or the Offered Shares . Until we achieve the offering amount, the proceeds for the offering will be kept in an escrow account. Upon achievement of the offering amount and closing of this offering, the proceeds for the offering will be disbursed to the Company and the Offered Shares will be disbursed to the investors.If the offering does not close, for any reason, the proceeds for the offering will be promptly returned to investors without interest .The minimum purchase requirement is five hundred (500) Offered Shares ($7,000, based on an offering price at the mid-point of our price range); however, we can waive the minimum purchase requirement in our sole discretion.We have engaged W.R. Hambrecht + Co., LLC, a member of the Financial Industry Regulatory Authority, or FINRA, as our Underwriter to offer the Offered Shares to prospective investors on a best efforts basis, and our Underwriter will have the right to engage such other FINRA member firms as it determines to assist in the offering.We expect to commence the sale of the Offered Shares as of the date on which the Offering Statement of which this Offering Circular is a part is declared qualified by the United States Securities and Exchange Commission. We intend to apply to list our common stock on the OTC QX. Price to
